UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
KEVIN JARED ROSENBERG,

                                   Petitioner-Appellee,
                                                                         ORDER
        - against -
                                                                   No. 20-CV-688 (CS)
EDUCATIONAL CREDIT MANAGEMENT
CORP.,

                                    Defendant-Appellant.
-------------------------------------------------------------x

Appearances:

Austin C. Smith
Smith Law Group
New York, New York
Counsel for Petitioner-Appellee

Kenneth L. Baum
Law Offices of Kenneth L. Baum
Hackensack, New Jersey
Counsel for Defendant-Appellant

Seibel, J.

        Before the Court is the motion of Defendant-Appellant Educational Credit Management

Corporation (“ECMC”) seeking leave to file an interlocutory appeal of the Bankruptcy Court’s

denial of its motion for summary judgment. (Doc. 3.) The Court presumes the parties’

familiarity with the underlying facts and procedural history of this action but highlights a few

facts relevant to the instant motion.

        On January 24, 2020, the Bankruptcy Court ruled on the parties’ cross-motions for

summary judgment. (Doc. 1 Ex. A (“Bankr. Order”).) In the Bankr. Order, the Bankruptcy

Court noted that “[t]he parties agree that there are no genuine issues of material fact and that this

issue is ripe for summary judgment.” (Id. at 3.) The Bankruptcy Court held that Petitioner-
Appellee Kevin Jared Rosenberg was entitled to judgment as a matter of law, and he was

discharged from his student loan debt owed to ECMC. (See id. at 12.) Implicit in the

Bankruptcy Court’s ruling was a denial of ECMC’s summary judgment motion, as the parties

cross-moved on the same issue.

       Following entry of the Bankr. Order, ECMC appealed as a matter of right the Bankruptcy

Court’s decision to grant Rosenberg’s summary judgment motion. (Doc. 1.) That same day,

ECMC filed the instant motion requesting leave to appeal the Bankruptcy Court’s denial of

ECMC’s summary judgment motion. (Doc. 3.) Rosenberg opposed ECMC’s request, (Doc. 5),

and ECMC filed a reply, (Doc. 11).

       “In bankruptcy matters, the district court functions as an appeals court.” In re

Homesteads Cmty. at Newtown, LLC, 526 B.R. 1, 7 (D. Conn. 2014), aff’d sub nom. Nuevo

Pueblo, LLC v. Napolitano (In re Nuevo Pueblo, LLC), 608 F. App’x 40 (2d Cir. 2015)

(summary order). Under 28 U.S.C. § 1292(b), an appeals court should grant leave to appeal

from an interlocutory order only when “(1) the order involves a controlling question of law (2) as

to which there is substantial grounds for difference of opinion and (3) an immediate appeal

would materially advance the termination of the litigation.” In re Enron Creditors Recovery

Corp., No. 01-CV-16034, 2009 WL 3349471, at *5 (S.D.N.Y. Oct. 16, 2009) (internal quotation

marks omitted). This standard is applied when a party appeals a Bankruptcy Court order to the

District Court, and “[g]enerally, leave to appeal from an interlocutory bankruptcy order will only

be granted when ‘exceptional circumstances justify a departure from the basic policy of

postponing appellate review until after the entry of a final judgment.’” Id. (quoting Klinghoffer

v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in Amministrazione

Straordinaria, 921 F.2d 21, 25 (2d Cir. 1990)). But where an appellate court has “jurisdiction




                                                    2
over the grant of summary judgment,” it also has “the discretion to review the otherwise

unappealable order denying [the opposing party’s] cross-motion for summary judgment.” Gary

Friedrich Enters., LLC v. Marvel Characters, Inc., 716 F.3d 302, 320 (2d Cir. 2013). The

appeals court has “discretion to decide [the appealing party’s] claim of error in the denial of their

summary judgment motion . . . for reasons of judicial economy, realizing that the issues

presented by both motions are inextricably bound.” Barhold v. Rodriguez, 863 F.2d 233, 237 (2d

Cir. 1988); see Am. Motorists Ins. Co. v. United Furnace Co., 876 F.2d 293, 302 (2d Cir. 1989)

(“Although the denial of AMICO’s summary judgment motion was not a final decision of the

district court and therefore would not ordinarily be appealable, we have discretion, in the

interests of judicial economy, to consider the issue here.”).

       Because the parties agree that there are no genuine issues of material fact, see Travelers

Cas. & Sur. Co. v. Gerling Glob. Reinsurance Corp. of Am., 419 F.3d 181, 190 (2d Cir. 2005)

(“Summary judgment in favor of the non-movant can be particularly appropriate [on appeal]

where, as here, the factual record has been ‘fully developed.’”), and because the issues presented

by the parties’ cross-motions are “inextricably bound,” Barhold, 863 F.2d at 237, the Court

exercises its discretion to review the Bankruptcy Court’s denial of ECMC’s motion for summary

judgment. Accordingly, ECMC’s motion for leave to appeal is GRANTED.

SO ORDERED.

Dated: March 4, 2020
       White Plains, New York

                                                      _____________________________
                                                       CATHY SEIBEL, U.S.D.J.




                                                     3
